1

2                                                                        JS-6
3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   DEBRA S. JOHNSON-CHAMP,                   )   Case No. CV 18-6408 FMO (GJSx)
                                               )
12                      Plaintiff,             )
                                               )
13               v.                            )   JUDGMENT
                                               )
14   NORTHSTAR MOVING COMPANY,                 )
     et al.,                                   )
15                                             )
                        Defendants.            )
16                                             )

17         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.

18

19   Dated this 20th day of December, 2018.

20
                                                                    /s/
21                                                           Fernando M. Olguin
                                                           United States District Judge
22

23

24

25

26

27

28
